DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on 5/2/2022 is acknowledged. Applicant indicated that Claims 1, 5, and 6 read on the elected Invention I and Species A (see 5/2/2022 Response to Restriction Requirement). Thus, Claims 2-4 and 7-11 are withdrawn as being non-elected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
“substrate holder” in claims 1, 5;
“fluid supply unit” in claim 1;
“fluid drain unit” in claim 1;
“temperature control device” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“substrate holder” is interpreted as requiring the structure(s) of a holding plate (see specification at para. 0016; figs. 2-4 & 6), and equivalents thereof;
“fluid supply unit” is interpreted as requiring the structure(s) of a supply line (see claim 6; specification at para. 0042; figs. 4 & 6), and equivalents thereof;
“fluid drain unit” is interpreted as requiring the structure(s) of a drain line (see specification at para. 0042; figs. 4 & 6), and equivalents thereof;
“temperature control device” is interpreted as requiring the structure(s) of a heater (see specification at para. 0068), a Peltier device (see specification at para. 0068), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a processing fluid” at line 7. It’s unclear if this is the same as “a processing fluid” recited in the preamble at line 2. For examination purpose, it’s interpreted as the same.
Claim 1 recites “the increasing of the pressure within the processing vessel to the processing pressure” on pg. 47 line 13-14. It’s unclear if this phrase is referring back to the phrase “increasing the pressure within the processing vessel to the processing pressure from the first pressure” recited at pg. 47 line 7-8. For examination purpose, it’s interpreted as the same.
Claims 5-6 are rejected because they depend on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CHO (US PGPUB 20180366348).
Regarding claim 1, CHO teaches a substrate processing apparatus (apparatus 1, see fig. 1, 6-8, para. 0024, 0073-74) configured to dry a substrate, which has a liquid attached on a surface thereof, by using a processing fluid in a supercritical state (see para. 0004-05, 0025, 0047). CHO’s substrate processing apparatus (apparatus 1) comprises:
a processing vessel (processing chamber 100, see fig. 1, 3-4, para. 0026, 0056) configured to accommodate the substrate therein (see fig. 3-4, para. 0028, 0059);
a substrate holder (support member 120, fig. 3, see para. 0057, 0059) configured to hold the substrate horizontally such that the surface of the substrate faces upwards within the processing vessel (see fig. 3, para. 0059);
a fluid supply unit (supercritical fluid supply line 220, see fig. 1, 6-8, para. 0030, 0032-34, 0078) configured to supply a processing fluid into the processing vessel (see fig. 1, 6-8, para. 0030, 0032-34, 0078);
a fluid drain unit (exhaust line 242, see fig. 1, 6-8, para. 0055, 0062, 0074) configured to drain the processing fluid from the processing vessel (see fig. 1, 6-8, para. 0055, 0062, 0074);
a controller (controller 10, fig. 1, para. 0041) configured to control at least operations of the fluid supply unit and the fluid drain unit (controller 10 controls supercritical unit 200, see fig. 1, para. 0041, which comprises supercritical fluid supply line 220 and exhaust line 242, see fig. 1) and a temperature of the substrate held by the substrate holder (controller 10 controls process chamber 100, see fig. 1, para. 0041, which comprises a heating member 130 for heating substrate S, see fig. 3, para. 0057, 0060; controller 10 also controls supercritical unit 200, which can comprise temperature control device 260, see fig. 6-8, para. 0074-80, and because temperature control device 260 controls the temperatures of the supercritical fluids supplied into chamber 100, para. 0077, the temperature of the substrate S within chamber 100 would also be controlled, see fig. 3; likewise, supercritical unit 200 comprises a plurality of reservoirs 210 for storing the supercritical fluids, see fig. 1 & 5, para. 0065-67, wherein each reservoir has a heater 214 for heating the supercritical fluid stored therein, see para. 0069-71).
CHO’s controller 10 is fully capable of performing the recited functions of:
wherein the controller controls the operations of the fluid supply unit and the fluid drain unit to perform: increasing a pressure within the processing vessel up to a processing pressure higher than a threshold pressure of the processing fluid by supplying the processing fluid into the processing vessel in which the substrate having the liquid attached on the surface thereof is accommodated; and supplying the processing fluid into the processing vessel and draining the processing fluid from the processing vessel while maintaining the pressure within the processing vessel at a level allowing the processing fluid to be maintained in the supercritical state, after the pressure within the processing vessel is increased to the processing pressure,
wherein the increasing of the pressure within the processing vessel up to the processing pressure comprises: increasing the pressure within the processing vessel to a first pressure higher than the threshold pressure and lower than the processing pressure; and increasing the pressure within the processing vessel to the processing pressure from the first pressure, and
wherein the controller controls the temperature of the substrate to a first temperature in the increasing of the pressure within the processing vessel to the first pressure, and the controller controls the temperature of the substrate to a second temperature higher than the first temperature in the increasing of the pressure within the processing vessel to the processing pressure.
For example, the fluid supply unit and the fluid drain unit (which are controlled by controller 10, as explained above) are used to perform:
increasing a pressure within the processing vessel up to a processing pressure higher than a threshold pressure of the processing fluid by supplying the processing fluid into the processing vessel in which the substrate having the liquid attached on the surface thereof is accommodated (see fig. 2, para. 0044-46, in duration S212, supercritical fluid supply unit 200 provides the process chamber 100 with first supercritical fluids 210_1 and second supercritical fluid 210_2 to increase chamber 100’s pressure to about 150 bar); and
supplying the processing fluid into the processing vessel (see fig. 2, para. 0047, in duration S214, supercritical fluid supply unit 200 supplies the process chamber 100 with the third supercritical fluid 210_3) and draining the processing fluid from the processing vessel (see para. 0055) while maintaining the pressure within the processing vessel at a level allowing the processing fluid to be maintained in the supercritical state (chamber 100’s pressure is maintained at about 150 bar during S214, see para. 0046), after the pressure within the processing vessel is increased to the processing pressure (see fig. 2, para. 0046-47).
CHO teaches wherein the increasing of the pressure within the processing vessel up to the processing pressure comprises: increasing the pressure within the processing vessel to a first pressure higher than the threshold pressure and lower than the processing pressure (supplying first supercritical fluid 210_1 until chamber 100’s pressure reaches critical point 217, see para. 0120, which is about 72 bar, para. 0045); and increasing the pressure within the processing vessel to the processing pressure from the first pressure (supplying second supercritical fluid 210_2 to increase chamber 100’s pressure to about 150 bar, see para. 0121).
CHO teaches wherein the controller controls the temperature of the substrate (as explained above, controller 10 controls process chamber 10, which comprises heating member 130; controller 10 also controls supercritical fluid supply unit 200, which comprises temperature control device 260 and heater 214) to a first temperature in the increasing of the pressure within the processing vessel to the first pressure (see para. 0120, fig. 2, chamber 100 is supplied with the first supercritical fluid 210_1 having temperature T2, which is about 30-39℃), and the controller controls the temperature of the substrate (as explained above) to a second temperature higher than the first temperature in the increasing of the pressure within the processing vessel to the processing pressure (see para. 0121, fig. 2, chamber 100 is supplied with the second supercritical fluid 210_2 having temperature T3, which is about 100-200℃).
Regarding claim 6, CHO teaches the substrate processing apparatus of claim 1. CHO teaches wherein the fluid supply unit comprises: a supply line of the processing fluid (supercritical fluid supply line 220, as explained above); and a heater (temperature control device 260 comprises a heating device 262, see fig. 6-8, para. 0075) provided at the supply line (see fig. 6-8). CHO teaches wherein the controller controls the temperature of the substrate by adjusting a temperature of the processing fluid supplied into the processing vessel under a control of the heater (as explained above, controller 10 controls supercritical fluid supply unit 200, which comprises temperature control device 260, which in turn comprises heating device 262, see fig. 1, 6-8, para. 0075; using heating device 262, temperature control device 260 can control the temperatures of the supercritical fluids supplied into chamber 100, where the substrate S is placed, see fig. 6-8, para. 0077).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CHO, in view of TOMA (US PGPUB 20030198895).
Regarding claim 5, CHO teaches the substrate processing apparatus of claim 1. As explained above, CHO teaches process chamber 100 has a heating member 130 (see fig. 3, para. 0060). CHO teaches that heating member may be placed in various positions (para. 0060).
CHO does not explicitly teach: “a temperature control device provided at the substrate holder and controlled by the controller.”
TOMA teaches a process chamber 201 for processing a substrate with supercritical CO2 (see fig. 2, para. 0035-36), just like the present application; thus TOMA is analogous. TOMA teaches that process chamber 201 comprises a substrate holder (chuck 233, fig. 2, para. 0038-39), wherein a temperature control device (one or more heaters 231) is provided at the substrate holder (see fig. 2, para. 0039). TOMA teaches that the temperature control device is for regulating the temperature of a substrate 213 placed on chuck 233 and/or the temperature of a supercritical fluid within the process chamber 201 (see para. 0039).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify CHO to rearrange heating member 130 into the substrate holder, with reasonable expectation of heating the interior of the process chamber. Rearrangement is considered obvious, see MPEP § 2144.04.VI.C., and CHO explicitly  teaches that heating member 130 can be rearranged. The heating member 130, as rearranged, would still perform the same heating function as before, thus yielding predictable results.
As one alternative ground, it would’ve been obvious to a person having ordinary skill in the art to modify CHO to incorporate a temperature control device into the substrate holder (see TOMA), with reasonable expectation of heating the interior of the process chamber. It’s well known in the art that a temperature control device can be provided at the substrate holder (see TOMA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The temperature control device, as incorporated into the substrate holder, would still perform the same heating function as before, thus yielding predictable results.
As another alternative ground, it would’ve been obvious to a person having ordinary skill in the art to substitute CHO’s substrate holder with TOMA’s substrate holder, with reasonable expectation of heating the interior of the process chamber. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. Both CHO’s substrate holder and TOMA’s substrate holder serve the same function of supporting a substrate inside a supercritical processing chamber; thus their substitution would yield predictable results.
In the resulting combination of CHO and TOMA, the temperature control device provided at the substrate holder would be controlled by the controller 10. As explained above, controller 10 controls process chamber 100, which includes the substrate holder.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
US PGPUB 20180096863 to GOSHI (see fig. 3) teaches a supercritical drying apparatus comprising: a processing chamber 301; a substrate holder 316; a fluid supply unit and a fluid drain connected to the processing vessel; heaters H embedded in the supply line; a controller 4 that controls the fluid supply unit (para. 0087), the fluid drain unit (para. 0087), and temperature of the process chamber 301 (para. 0107).
US PGPUB 20140250714 to JI teaches a supercritical fluid apparatus that increases both temperature and pressure of the processing fluid (see arrow A1 in fig. 4).
US PGPUB 20070012337 to HILLMAN teaches a supercritical processing chamber 210 comprising a substrate holder 218 that can heat or cool the substrate 205 (para. 0056).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714